Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 6 March 1807
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



Boston March 6th. 1807

I write you my beloved friend in the hope that half your journey will be perform’d when you recieve this letter and that it may be the last I may have occasion to write. my impatience to see you is becoming so great, minutes seem hours, and days years. and Though I endeavour to laugh at my folly, but even my dreams partake of this folly, and after passing the night in idea with you I wake mortified and depressed at finding it nothing but an illusion the dread of a disappointment hangs upon my mind and half destroys the sweets of anticipation. how shall I thank you my friend for the beautiful lines I recieved from you did I possess the talents of Sapho she shall I would answer you but alas the Muses never smiled on me and I can only attempt to express my gratitude and affection in bad prose and trust to the heart that so sweetly expresses its own feelings to understand and justly appreciate mine—
Mon Ami I am sorry to have unpleasant news to communicate Mr. Bradford refuses to quit your house and has grossly insulted Shaw in the Street who was fortunately prevented from knocking him down, having engaged Servants as you desired I know not what to do and anxiously wait your return Mr. Gardner intends to remain in the other and we are all at a stand it is strange conduct in this man as Shaw gave him notice when he paid his last quarter if you should be here on the 15 you may perhaps be able to do something with him yourself—This news of Shaws and not hearing from you has so completely depressed me that I am not able to write any thing that can give you one moments pleasure there
Your Mother has been very ill but is now quite recover’d Sister T. B. A. is still very sick and I fear will have a long confinement The Children and Caroline are well and I shall be well when I have the happiness of clasping you once more to the heart of your tenderly / affectionate Wife
L. C. Adams